i\{) 24513(1{¢:\', WAED ll)'lé) ludgmcnt in a Criminal Casc FELEP m TH':
ShCCl l RC\’iS€{.l by \V}\l':l.) » Ozi"l? ii _C ril$l'i;|i:_y CBU;:.;T_
F.,":ii t_-iui tii--;istlf.;i or \.".'i‘iSHiNGTON

UNITED STATES DISTRICT COURT _IAN l 5 20l9

Eastem District ol` Washington anna r iia-iven cteni<
______ ________ DEPU`iY
SIJ'() KfiN ii ‘.-’t"i*iSl thGTON
UNlTED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
\".
IENRIQUE EDUARDO RODRIGUEZ-MERCADO Case Number: 2:1?-CR-0010]-WFN-i l

USM Number: 20520-085
Phillip J. Wetzel

 

Del'i:iid:int's i‘\ittiinieyl

|:l
Cl

THE DEFENDANT:

E pleaded guilty to count(s) l oftlie Superseding lnt`orniation

 

|:| pieaded nolo contendere to count(s)
which was accepted by the court.

 

|:| was found guilty on count(s) after a
plea of not guilty.

 

'I`|te defendant is adjudicated guilty oi`tliese offenses:

'l`ille & Sectioii il Nnture of Offense ()ffeiise Eiidcd Couill

?.l Ll.S_C. § 84l(a)(i),[b)(l)(C}

md ls U S C 5 ., Aidittg and Abetting Distribulion ol`Cocaiiie I}SIU'?IZUI'? ls>'

T|ie defendant is sentenced as provided in pages 2 through ? oftliis judgment. Tiie sentence is imposed pursuant to the
Scnlencing Rei`orin Act of 1984.

l:l 'l`lic defendant has been found not guilty on count(s)

® Couiit(s) underlying Indictnienls l:l is *`l* are dismissed on the motion oftlie Uniicd States

 

 

_ _ lt is ordered that the defendant n_iust notify tlie Uiiited States attorney for this district within 30 da s ofany change ot"naine, residence, or
mailing address until al_l f'ineS, restitution. c,osts. and special assessments im used b_y this judgment are ully paid. ll` ordered to pay restitution.
tlie detcndant must notlfy the court and Unitcd States attorney of material c ianges in economic circumstances

li"l 6i"20 l9
_D_titc_of_lmpt)$il_ion of}ttdginent

Signature o|`.ludgi:

Tlie lloiionible Wtii. l"rei:itiiing Nielsen Settlor .ltldgc, U.S. Dt'$trt'et Courl
Naiiie and 'l`itli.' ur.lttdgt.‘

/{// ¢1//:{5/"

 

Date

AO 2458 (Rev, WAED l 1/16) Judgment in aCriminaI Case judgment __ Pagc 2 of7
Sheet 2 - Imprisonment

DEFENDANT: ENRlQUE EDUARDO RODRIGUEZ-MERCADO
Case Number: 2:l7»CR-001 Ol-WFN-l l

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
tenn of: Time served as to Count lss

l___l The court makes the following recommendations to the Bureau of Prisons:

l:l The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal f`or this district:

 

El at l:| a.m. l] p.m. on
I:] as notified by the United States Marshal.
l:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.m. on
El as notified by the United States Marshal.
l:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
unii~i:i) srATr-.s MARsnAL
By

 

DEPUTY UNlTED STATES MARSHAL

AO 2453 (Rcv. WAE|) l |/16) Judg.ment in aCriminal Case Judgment - Page 3 of 7
Shcet 3 - Supcrviscd Relcase

DEFENDANT: ENR|QUE EDUARDO RODR|GUEZ~MERCADO
Case Number: 2117-CR~00101-WFN-l l

SUPERVISED RELEASE

Upon release from imprisonment, you shall be on supervised release for a term of : 3 Vears

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance, including marijuana, which remains illegal under federal law.

You must refrain from any unlawful use of a controlled substancc. You must submit to one drug test within 15 days of
release from imprisonment and at least two periodic drug tests thereaher, as determined by the court.
El The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
You must cooperate in the collection of` DNA as directed by the probation officer. (check if applicable)

You must comply with the requirements of the Sex Of`f`ender Registration and Notif`ication Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of` Prisons, or any state sex offender registration agency in which
you reside, work, are a student, or were convicted of a qualifying offense. (check {fapplicable)

6. l:l You must participate in an approved program for domestic violence. (check if applicable)

b) id

lZl
l:l

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

AO 2458 (Rev. WAED | l/l(>) Judgment in aCrimina| Case judgment ._ page 4 of 7
Sheet 3A - Supervised Release

DEFENDANT: ENR|QUE EDUARDO RODRIGUEZ-MERCADO
Case Number: 2:l7~CR-00101~WFN-l l

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. 'I`hese conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federaljudicial district where you are authorized to reside within 72 hours of
your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
different time ii'ame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about

how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission

from the court or the probation officer.

You must be truthful when responding to the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. lf

notifying the probation ofiicer in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
or yourjob responsibilities), you must notify the probation officer at least 10 days before the change. if notifying the probation
officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. if you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

9. lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. Vou must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

l 1. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

12. 1f this judgment imposes restitution, a fine, or special assessment, it is a condition of supervised release that you pay in
accordance with the Schedule of Payments sheet of this judgment. You shall notify the probation officer of any material change
in your economic circumstances that might affect your ability to pay any unpaid amount of restitution, fine, or special
assessments

13. You must follow the instructions of the probation officer related to the conditions of supervision.

!\)

1~":’d

U.S. Probation Of`fice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overview ofProbalion and Supervi'sed
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

AO 2458 (Rcv. WAED l 1/16) Judgincnt iii a Criniina| Case ludgmem _, page 5 of 7
Slteel 30 - Supervised Rclcase

DEFENDANT: ENRIQUE EDUARDO RODRIGUEZ-MERCADO
Case Number: 2:17-CR-00101-WFN-1 l

SPECIAL CONDITIONS OF SUPERVISION

l. You are prohibited from returning to the United States without advance legal permission from the United States Attomey General
or his designee. Should you reenter the United States, you are required to report to the probation office within 72 hours of reentry.

AO 2458 (Rev. WAED 11/|6) Judgment in a Criminal Case judgment -_ pagc 6 of 7
Sheet 5 - Criminal Monetary Pena|ties

DEFENDANT: ENR|QUE EDUARDO RODR|GUEZ-MERCADO
Case Number: 2:17-CR-00|0|-WFN-l l

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS 3100.00 $.00 S.OO $.00

|:| The special assessment imposed pursuant to 18 U.S.C. § 3013 is hereby remitted pursuant to 18 U.S.C. § 3573(1) because
reasonable efforts to collect this assessment are not likely to be effective and in the interests of justice.

|:| The determination of restitution is deferred until . An AmendedJudgmenl in a Criminal Case (A0245C) will be
entered after such deterinination.

l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

 

lf the defendant makes a partial payment. each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Pavee Total Loss** Restitution Ordered Priority or Percentage

|:l

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than 82,500, unless the restitution or fine is paid in full
before the fifteenth day after the date of thejudgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6
may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l]

l] The court determined that the defendant does not have the ability to pay interest and it is ordered that:

. r . . .v . .
m the inte est requirement is wai ed m fine m restmmon

for the
l:] the interest requirement for the l] fine l:l restitution is modified as follows:

* .lusticc for Victims of Traf`ficking Act of 2015, l’ub. L. No. l 14-22

** Findings for the total amount of losses are required under Cliapters 109A, 110. l 10/\, and l |3A of Tit|c 18 for offenses committed on or after
September 13, 1994, but before April 23. 1996.

AO 2458 (Rev. WAED l|/16) Judgment in a Criminal Case judgmem -. page 7 0{7
Sheet 6 - Schedule of Payments

DEFENDANT: ENRIQUE EDUARDO RODR|GUEZ-MERCADO
Case Number: 2: l7-CR-0010|-WFN-l l

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A l:] Lump sum payments of $ due immediately, balance due
|:] not later than , or
|:| in accordance with |:| C, |:| D, [:] E, or |:] F below; or
B g Payment to begin immediately (may be combined with |:] C, |:| D, or g F below); or
C [:| Payment in equal (e.g.. weekly, monthly, quarterly) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after the date of thisjudgment; or
D |:] Payment in equal (e.g., weekly, monthly, quarlerly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
E |:| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) aher release from

imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F E Special instructions regarding the payment of criminal monetary penalties:

While on supervised release, monetary penalties are payable on a monthly basis of not less than $25.00 per month or 10% of the
defendant's net household income, whichever is larger, commencing 30 days alter the defendant is released from imprisonment.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
lnmate Financial Responsibility Program, are made to the following address until monetary penalties are paid in full: Clerk, U.S.
District Court, Attention: Finance, P.O. Box 1493, Spokane, WA 99210-1493.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
l:l .loint and Several
Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, .loint and Several Amount,

and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution.

l:l

The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order1 (l)assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine interest,
(6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

